Citation Nr: 1408983	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-42 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability; and if so, whether service connection if warranted for such disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs Regional Office (RO).  In February 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2009 Board decision denied service connection for a low back disability on the basis that the medical of evidence of record did not show that the Veteran's low back disability was incurred in or caused by his active service.  

2.  Evidence received since the February 2009 Board decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection, and therefore raises a reasonable possibility of substantiating the issue on appeal.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the Board's reopening of the Veteran's claim, further discussion as to the VCAA is not necessary at this time. 

II.  Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The Veteran's original claim of entitlement to service connection for a back disability was filed in October 2006, ultimately resulting in the February 2009 Board decision denying the claim on the basis that the medical of evidence of record did not show that the Veteran's back disability was incurred in or caused by his active service.  The Board notes that Veteran submitted a July 2009 request to the Board to have the February 2009 denial reconsidered; however, in an August 2009 letter to the Veteran, the Board's denial was affirmed.  The Veteran submitted a claim to reopen his claim of entitlement to service connection for a back disability in November 2009, which was denied by the RO in January 2010.  The Veteran has appealed.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the February 2009 Board denial included the Veteran's service treatment records (STRs), which were silent for any complaints or treatment for back pain.  Also of record were post-service VA and private treatment records which documented the Veteran's complaints of upper and lower back pain.  The private treatment records indicated that the Veteran began seeking treatment for his back pain after a 1998 motor vehicle accident (MVA) and was diagnosed with a variety of disabilities, including: cervical disc displacement, intervertebral disc disorder of the lumbar spine, degenerative disc disease (DDD) of the cervical and lumbar spine, and spondylosis of the cervical and lumbar spine.  Additionally, of record at the time of the February 2009 Board denial was the report of an April 2007 VA examiner, who after review of the claims file and examination of the Veteran, had opined that it was less likely than not that the Veteran's current back condition had begun during or was due to his active service.  Further, at the time of the February 2009 Board denial, the Veteran's lay statements regarding an in-service back injury sustained when jumping from a training tower, and his reports that he had suffered from intermittent back pain since that time, were of record and were considered.  

Pertinent evidence received since the February 2009 Board denial includes a March 2010 letter from Dr. N.M., a private physician who had treated the Veteran for his complaints of back pain.  In his letter, Dr. N.M. stated that the Veteran's back condition was not caused by his MVA, but that it was aggravated by it, and that it was his opinion that the Veteran's back condition began while he was on active service.  Additionally, in a November 2010 letter, Dr. T.E., the Veteran's treatment provider from the VAMC, opined that it was at least as likely as not that the Veteran's arthritis of the lumbar spine was directly related to the injury he sustained while on active service.  

As the Veteran's claim of service connection for a low back disability was previously denied based on a finding that the medical of evidence of record did not show that the Veteran's low back disability was incurred in or caused by his active service, for evidence to be new and material, it must related to that unestablished fact.  As the March 2010 and November 2010 letters are from licensed doctors, both of whom have treated the Veteran and are familiar with his case, and they have indicated that his low back disability is related to his reported in-service injury, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a low back disability must be reopened.  A de novo review of such claim is addressed in the remand portion below.  
ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent, the appeal is granted.  


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided. 

At the outset, the Board notes that the Veteran has consistently reported that he sustained a back injury when he jumped from a tower during parachute training while on active service.  The Veteran is competent to report on the facts and circumstances surrounding his active service and the Board has found no reason to doubt the credibility of the Veteran's statements.  Further, the Veteran has reported that he has suffered from intermittent back pain since his in-service injury, and the medical evidence of record suggests that the Veteran's current low back disability may be related to his in-service injury.  

Based on the Veteran's reports of continuity of symptoms, his current diagnosis of arthritis, and the medical evidence suggesting that such diagnosis might be related to his in-service back injury, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's low back disability.  See McLendon, 20 Vet. App. 79 (2006)

Additionally, the Board notes that the most recent VA treatment records are dated October 2010 from the Charleston, South Carolina VAMC.  Prior to rendering a decision in this matter, recent VA treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain recent VA treatment records from the Charleston, South Carolina VAMC, dated October 2010 to the present, and associate them with the claims file. 

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.

Based on the examination results and review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current low back disability is etiologically related to his active service, to include any injury sustained therein.

The complete rationale for all opinions expressed must be provided.  The examiner should assume, unless otherwise indicated, that the Veteran is a credible historian with regard to the facts and circumstances of his active service. 

3.  The RO or AMC should ensure that all development sought is completed, and then re-adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


